Title: From George Washington to George Washington Motier Lafayette, 22 November 1795
From: Washington, George
To: Lafayette, George Washington Motier


          
            My dear Young friend,
            Philadelphia 22d Novr 1795
          
          It was with sincere pleasure I received your letter from Boston; and with a heart of affection I welcome you to this country.
          Considerations of a political nature, added to those which were assigned by yourself or Mr Frestal of a sort more private but not less interesting to your friends left no doubt in my mind of the propriety of your remaining incog. until some plan advantageous to yourself and eligable for all parties could be devised for bringing you forward under more favourable auspices.
          These considerations, and a journey which I was in the act of commencing when I received your letter (and from wch I have not long since been returned to this City) restrained me from writing to you at that time, but I imposed upon Mr Cabot a gentleman of character and one in whose discretion I could place entire confidence the agreeable office of assuring you, in my name, of my warmest affection & support—of my determination to stand in the place of a father & friend to you under all circumstances: requesting him at the same time to make arrangements with Mr Frestal for supplying your immediate wants—and moreover, that he would add thereto every thing consolotary on my part. All of which I now renew to you in the most unequivocal terms; for you may be assured that the sincere, and affectionate attachment I had to your unfortunate father—my friend & compatriot in arms will extend to you, his son; do not therefore ascribe my silence from the period of your interview with Mr Cabot to a wrong cause.
          The causes which imposed this conduct upon us both, not being entirely removed, it is my desire that you & Mr Frestal would repair to Colo. Hamilton in the city of New York, who is authorised by me, to fix with you, on the most eligable for your present accomodation. This gentleman was always in habits of great intimacy with, and is warmly attached to Mr de la Fayette; you may rely therefore on his friendship, and the efficacy of his advice.
          How long the causes which have withheld you from me may continue I am unable, at this moment, to decide; but be assured of my wishes to embrace you so soon as they shall have ceased—and that, whenever the period arrives I shall do it with fervency. In the meantime, let me begin with fatherly advice to you—to

apply closely to your studies—that the season of your youth may be improved to the utmost, that you may be found the deserving son of a meritorious father. Adieu, believe me to be, as you will always find me Your affectionate friend
          
            Go: Washington
          
        